Citation Nr: 1040837	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-09 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected carpal tunnel syndrome of the right 
hand.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected carpal tunnel syndrome of the left 
hand.

3.  Entitlement to an initial disability rating in excess of 10 
percent prior to January 23, 2006, 20 percent from January 23, 
2006 to December 9, 2008 and 40 percent as of December 9, 2008 
for service-connected spondylosis with disc narrowing of the L4-
5.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to July 
2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the San Antonio, Texas RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  Prior to December 8, 2008, service connected bilateral carpal 
tunnel syndrome was manifested by pain, normal range of motion of 
the wrist and difficulty moving hands and fingers during a flare-
up of pain, which occurred on average four times a year, 
consistent with mild incomplete paralysis of the median nerve

2.  As of December 8, 2008, service connected bilateral carpal 
tunnel syndrome is manifested by bilateral pain with prolonged 
activities or heavy lifting, numbness, tingling, weakness and 
reduced range of motion of the wrist consistent with moderate 
incomplete paralysis of the median nerve.  
3.  Prior to January 23, 2006, the Veteran's service-connected 
spondylosis with disc narrowing of the L4-5was manifested by 
flexion limited to 65 degrees and a combined range of motion of 
the thoracolumbar spine greater than 120 degrees with 
consideration of pain and no evidence of ankylosis or 
intervertebral disc syndrome.  

4.  Between January 23, 2006 and December 9, 2008, the Veteran's 
service-connected spondylosis with disc narrowing of the L4-5 was 
manifested by forward flexion of the thoracolumbar spine limited 
to 50 degrees with no evidence of ankylosis or intervertebral 
disc syndrome.  

5.  As of December 9, 2008, the Veteran's service-connected 
spondylosis with disc narrowing of the L4-5 was manifested by 
forward flexion of the thoracolumbar spine limited to 20 degrees 
with no evidence of ankylosis or intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
between prior to December 8, 2008 for service-connected carpal 
tunnel syndrome of the right hand have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic 
Code 8515 (2010).

2.  The criteria for an initial rating of 20 percent as of 
December 8, 2008 for service-connected carpal tunnel syndrome of 
the right hand have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8515 (2010).

3.  The criteria for an initial rating in excess of 10 percent 
between prior to December 8, 2008 for service-connected carpal 
tunnel syndrome of the left hand have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic 
Code 8515 (2010).

4.  The criteria for an initial rating of 30 percent as of 
December 8, 2008 for service-connected carpal tunnel syndrome of 
the left hand have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8515 (2010).

5.  The criteria for an initial rating in excess of 10 percent 
prior to January 23, 2006, 20 percent between January 23, 2006 to 
December 8, 2009 and 40 percent as of December 8, 2008 for 
spondylosis with disc narrowing of the L4-5 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 
4.45, 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, a March 2005 rating decision granted the Veteran's 
claims of entitlement to service connection for carpal tunnel 
syndrome of the bilateral hands and spondylosis with disc 
narrowing of the L4-5, therefore these claims are now 
substantiated.  As such, the Veteran's filing of an appeal as to 
this determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been 
substantiated; thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  Thus, no further notice is required for 
the initial higher rating for carpal tunnel syndrome of the 
bilateral hands and spondylosis with disc narrowing of the L4-5 
and the Board finds no evidence of prejudicial error in 
proceeding with final appellate consideration of the Veteran's 
claims at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, VA 
treatment records, private treatment records, VA examination 
reports dated in November 2004 and December 2008 and a transcript 
of the August 2010 Board hearing.  

The November 2004 and December 2008 VA examination reports 
reflect that the examiners obtained an oral history and conducted 
an evaluation of the Veteran with respect to his carpal tunnel 
syndrome of the bilateral hands and spondylosis with disc 
narrowing of the lumbar spine.  The December 2008 examiner also 
reviewed the Veteran's claims file.  The examiners documented the 
claimed symptoms and the effect those symptoms have on his 
occupational functioning and daily activities.  Accordingly, the 
Board concludes that the examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(VA must ensure that any VA examination undertaken during an 
appeal is adequate for rating purposes).  

Additionally, the claims file contains the Veteran's statements 
and testimony in support of his claims.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  The 
record also presents no basis for further development to create 
any additional evidence to be considered in connection with the 
matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 

II.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration 
must be given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during the 
pendency of the claim.  Id.

Carpal Tunnel Syndrome of the Bilateral Hands

The Veteran's service-connected carpal tunnel syndrome of the 
bilateral hands are currently evaluated as 10 percent disabling 
for each hand under Diagnostic Code 8599-8515 (2010).  Diagnostic 
Code 8599 represents an unlisted disability requiring rating by 
analogy to one of the disorders listed under 38 C.F.R. § 4.124a.  
See 38 C.F.R. §§ 4.20, 4.27 (2010).  Pertinent regulations do not 
require that all cases show all the findings specified by the 
Rating Schedule, but that findings sufficiently characteristic to 
identify the disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2010).  In the present 
case, the Veteran's carpal tunnel syndrome has been rated as 
analogous to Diagnostic Code 8515, paralysis of incomplete 
paralysis of the median nerve.  

Under Diagnostic Code 8515, mild incomplete paralysis is rated 10 
percent disabling on the major and minor side; moderate 
incomplete paralysis is rated 20 percent disabling on the minor 
side and 30 percent disabling on the major side; and severe 
incomplete paralysis is rated 40 percent disabling on the minor 
side and 50 percent disabling on the major side.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.  As the Veteran is left-hand 
dominant, his left hand is considered the major extremity under 
this diagnostic code.  See December 2008 VA examination report.

Incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when there is bilateral 
involvement, the VA adjudicator is to combine the ratings for the 
peripheral nerves, with application of the bilateral factor.  38 
C.F.R. § 4.124a.  

Complete paralysis of the median nerve is marked by the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles of 
the ulnar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make a 
fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction of 
the thumb, at right angles to palm; flexion of wrist weakened; 
and pain with trophic disturbance.  Id.  

The Board observes that the words "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2010).

A November 2004 VA examination reveals that the Veteran reported 
symptoms of sharp pain and difficulty moving his hands and 
fingers.  He denied tingling, numbness or weakness of the 
fingers.  The symptoms occur as flare-ups off and on and are 
brought on by extreme use of the hands.  The number of flare-ups 
per year was four.  The Veteran reported that he has limited 
abilities with his hands when over used, such as typing too much, 
due to pain.  His carpal tunnel syndrome is treated with 
Naproxen.  Functional impairment included inability to type or 
grab objects.  The examiner determined that the Veteran can brush 
his teeth, cook, walk, shower, climb stairs, vacuum, dress 
himself, garden, drive a car, take out the trash and push a 
lawnmower.  There has been no time lost from work due to his 
carpal tunnel syndrome.  He is currently unemployed, but his 
usual occupation is computer operator.  

Physical evaluation of the wrists reveals that the general 
appearance was within normal limits.  Range of motion of the 
bilateral wrists was the following: dorsiflexion to 70 degrees, 
palmer flexion to 80 degrees, radial deviation to 45 degrees and 
dorsiflexion to 45 degrees.  There was no evidence of pain during 
range of motion of the bilateral writs.  The examiner noted that 
there was no ankylosis.  

Physical evaluation of the hands and fingers reveals that the 
Veteran was able to tie his shoelaces and fasten buttons without 
difficulty, bilaterally.  He could pick up a piece of paper and 
tear it with difficulty, bilaterally.  His hand strength was 
normal.  Range of motion of the bilateral thumb was the 
following: radial abduction to 80 degrees, palmar abduction to 70 
degrees, MP flexion to 60 degrees, IP flexion to 60 degrees.  
Range of motion of the bilateral index finger was the following: 
DIP flexion of the right index finger was to 190 degrees, DIP 
flexion of the left index finger was 90 degrees, PIP flexion was 
to 100 degrees and MP flexion was to 90 degrees.  Range of motion 
of the bilateral long finger, ring finger and little finger were 
the following: DIP flexion was to 90 degrees, PIP flexion was to 
100 degrees and MP flexion was to 90 degrees.  There was no 
evidence of pain with range of motion and ankylosis was not 
present in any of the Veteran's fingers.

The Veteran was provided with another VA examination in December 
2008.  The Veteran reported that he uses no devises for his 
carpal tunnel syndrome and he has had no surgery for this 
disability.  The Veteran described his carpal syndrome as his 
fingers lock, his knuckles have pain and he has tingling in the 
dorsum of the bilateral hands.  He reported that his hands get 
worse after he types for 20 minutes.  He denied paresthesias in 
the digits or classic symptoms of carpal tunnel syndrome such as 
nighttime pain.  

Examination of the bilateral wrists revealed dorsiflexion was 
from zero to 45 degrees bilaterally, palmar flexion was zero to 
45 degrees bilaterally, radial deviation was form zero to 20 
degrees and ulnar deviation was from zero to 30 degrees.  The 
examiner noted that the range of motion evaluation was conducted 
without complaint of pain on motion.  The Veteran was able to 
appose the thumb to each digit without difficulty.  He could only 
bring the thumb to within the palmar crease of 2 cm bilaterally.  
Muscle strength testing was five out of five with fair effort.  
Grip, grasp and pincer strength was five out of five with fair 
effort.  Neurosensory was intact distally to all digits of the 
upper extremities.  The Veteran complained of subjective loss of 
sensation on the dorsum of both hands.  He had a negative Tinel's 
and a negative Phalen's for both wrists.  The Veteran also had 
full FOM with fist and open hand motion.  

A December 2008 VA treatment record shows that the Veteran was 
provided with an electromyography (EMG) for his carpal tunnel 
syndrome.  The Veteran reported the following symptoms of his 
bilateral carpal tunnel syndrome: numbness, tingling, pain to the 
wrists and hands.  Pain was worse with typing and carrying heavy 
objects.  Pain was better with relaxation and Naprosyn.  The 
median ulnar mayo orthodromic study revealed prolonged latency of 
the median nerve bilaterally and normal latency of the ulnar 
nerve consistent with carpal tunnel syndrome.  The median motor 
study revealed normal latency, amplitude and nerve conduction 
velocity, bilaterally.  

The transcript of the August 2010 Board hearing reveals that the 
Veteran testified that he can no longer engage in work due his 
hands.  Hearing Transcript at 3.  He has difficulty storing 
items, such as cans, because he will lose his grip and drop it. 
He stated that his grip is almost nonexistent.  The Veteran 
demonstrated with his representative the full amount of his grip 
and the representative stated for the record that it showed mild 
to moderate grip strength.  The Veteran also noted that he cannot 
type for a long time due to the increase in pain in the hands and 
his hands tend to lock due to the pain.  He also stated that he 
has increase pain with activities and that he has to take his 
time to do his chores.  The Veteran testified that he did not 
have problems manipulating his fingers for quick activities, such 
as tying his shoelaces and pouring liquids from one vessel to 
another, however, longer activities, such as typing, causes pain.  
He also noted that carrying anything over 15 or 20 pounds 
increases the pain in his hands.   

Based on the foregoing, the Board finds that a staged rating is 
warranted.  Prior to December 9, 2008, the evidence of record 
reveals that the Veteran reported symptoms of sharp pain and 
difficulty moving his hands and fingers.  He also noted that he 
had decreased grip strength; however, he denied numbness, 
tingling or weakness of the fingers.  These symptoms occurred as 
flare-ups, which happened approximately four times a year, and 
were brought on by extreme use.  The November 2004 VA examination 
revealed that the Veteran had normal range of motion of the 
wrist.  See 38 C.F.R. § 4.71a, Plate I (2010) (dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, radial deviation to 20 
degrees and ulnar deviation to 35 degrees).  The examiner 
determined that the Veteran was able to adequately perform 
activities of daily living and the Veteran denied any lost time 
from work due to his bilateral carpal tunnel syndrome.  
Therefore, the Board finds that the Veteran's bilateral carpal 
tunnel syndrome was no more than mildly disabling prior to 
December 9, 2008.  

The VA examination conducted on December 9, 2008 shows that the 
Veteran's carpal tunnel syndrome had increased in severity.  In 
this regard, the Veteran reported symptoms of his fingers locking 
due to pain, pain in the knuckles and tingling in the dorsum of 
the bilateral hands.  These symptoms become worse after typing 
for 20 minutes.  The Veteran's bilateral wrists also demonstrated 
decreased range of motion.  Dorsiflexion was from zero to 45 
degrees bilaterally, palmar flexion was from zero to 45 degrees 
bilaterally, radial deviation was from zero to 20 degrees and 
ulnar deviation was from zero to 30 degrees.  Due to the 
decreased range of motion, weakness and pain with certain 
activities, the Board finds that the Veteran's bilateral carpal 
tunnel syndrome more closely approximates moderate incomplete 
paralysis of the median nerve as of December 9, 2008.  Therefore, 
the Veteran's carpal tunnel syndrome warrants a disability rating 
of 30 percent for the left hand and 20 percent for the right hand 
as of December 9, 2008.

The Board concludes that the evidence of record does not show 
that the Veteran's bilateral carpal tunnel syndrome approximates 
severe incomplete paralysis as the Veteran was able to touch the 
thumb to each digit without difficulty, muscle strength testing 
was five out of five with fair effort and grip, grasp and pincer 
strength was five out of five.  The Veteran also had full fist 
and open hand motion.  Although he may have to take his time 
doing chores, the Veteran is able to engage in activities of 
daily living.  

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected bilateral carpal tunnel syndrome are 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's bilateral carpal tunnel syndrome 
with the established criteria found in the rating schedule for 
incomplete paralysis of the median nerve shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology.  The Board notes that the record shows that the 
Veteran is currently unemployed.  However, the Board finds that 
to the extent that the Veteran's service-connected bilateral hand 
disability affects his employment, such has been contemplated in 
the assignment of the current disability ratings for each hand.  
The evidence does not reflect that the Veteran's bilateral carpal 
tunnel syndrome has caused marked interference with employment 
beyond that already contemplated in the assigned evaluation.  
Furthermore, the medical record does not show that the Veteran's 
bilateral carpal tunnel syndrome has necessitated frequent 
periods of hospitalization during the appeal period or otherwise 
rendered impracticable the regular schedular standards for rating 
such disability.  Under these circumstances, and in the absence 
of factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

Spondylosis with Disc Space Narrowing of the L4-5

The Veteran is currently evaluated under 39 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2010) for his service-connected spondylosis 
with disc narrowing of the L4-5.  Under Diagnostic Code 5242 
(degenerative arthritis of the spine), with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 10 percent rating is assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.

A 20 percent rating is assigned under Diagnostic Code 5242 for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or the combined range of 
motion of the thoracolumbar spine is not greater than 120 degrees 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.   Forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 percent 
disability rating.   A 50 percent disability rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent disability rating is assigned for unfavorable 
ankylosis of the entire spine.

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Note (1), 
appending the diagnostic code, also articulates that neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be evaluated separately, under an appropriate 
diagnostic code.  Id., Note (1).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal excursion 
of movements, including pain on movement.  38 C.F.R. § 4.45.  The 
intent of the schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
misaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

During the pendency of this appeal, the RO increased the 
disability rating assigned to the Veteran's disability from 10 
percent to 20 percent under Diagnostic Code 5242, effective 
January 23, 2006 and from 20 percent to 40 percent under 
Diagnostic Code 5242, effective December 9, 2008.  The Board has 
considered whether the Veteran is entitled to a higher disability 
rating under the assigned stages of this appeal.  Additionally, 
the Board has considered whether additional staging is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
For reasons discussed in more detail below, the Board finds that 
the stages created by the RO are appropriate in light of the 
competent medical evidence of record and that there is no 
competent evidence that the Veteran's service-connected 
disability underwent further increases in severity during this 
appeal sufficient to warrant additional staged ratings.

Prior to January 23, 2006

The Veteran was provided with a VA examination dated in November 
2004.  The Veteran reported a history of pain in the lower right 
back, which occurred intermittently as often as once or twice a 
month, lasting approximately four days each time.  The pain did 
not travel and it was characterized as aching, sticking, cramping 
and sharp.  The Veteran reported that the pain was elicited by 
physical activity.  The pain stays days at a time and is 
aggravated by heavy lifting.  The Veteran was incapacitated due 
to his back pain about six times in the past year, with each 
episode lasting about five days.  Functional limitation included 
the inability to lift certain objects and bend over.  Time lost 
from work was about once a year.  The examiner determined that 
the Veteran was able to brush his teeth, cook, walk, shower, 
climb stairs, vacuum, dress himself, garden, drive a car, take 
out the trash and push a lawnmower.  

Physical evaluation of the Veteran's lumbar spine revealed that 
there was no pain on movement, muscle spasm or tenderness.  
Straight leg raising tests were positive bilaterally.  Flexion of 
the thoracolumbar spine was limited to 65 degrees with pain at 65 
degrees.  Extension was limited to 15 degrees with pain at 15 
degrees.  Right and left lateral flexion was to 30 degrees with 
no pain.  Bilateral rotation was to 30 degrees with no pain.  The 
examiner noted that range of motion was additionally limited by 
pain and fatigue.  There was no evidence of weakness, lack of 
endurance or incoordination.  The examiner observed that 
ankylosis was not present.  There was no evidence of bowel, 
bladder or erectile dysfunction.  The examiner determined that 
the Veteran did not have intervertebral disc syndrome. 

The Board finds that the evidence of record shows that prior to 
January 23, 2006, forward flexion of the thoracolumbar spine was 
not limited to 60 degrees or less and the combined range of 
motion of the thoracolumbar spine was greater than 120 degrees.  
The examiner in November 2006 determined that there was 
additional limitation due to pain and fatigue and he noted that 
the Veteran had pain at 65 degrees.  Furthermore, the Veteran had 
a normal gait with no evidence of abnormal spinal contour, muscle 
spasm, or guarding.  Therefore, even considering loss due pain 
and fatigue, the Veteran is not entitled to an evaluation higher 
than 10 percent under the General Rating Formula for Diseases and 
Injuries of the Spine prior to January 23, 2006. 

The Board further notes that no other potentially applicable 
diagnostic code would provide for a rating greater than 10 
percent prior to January 23, 2006.  As indicated above, notes 
accompanying Diagnostic Code 5242 indicate neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be rated separately under an appropriate 
diagnostic code.  In this case, the evidence prior to January 23, 
2006 does not reveal any evidence of neurological abnormalities 
due to the Veteran's low back disability.

Spine conditions may also be rated under Diagnostic Code 5243 for 
intervertebral disc syndrome (IVDS). The criteria for IVDS rates 
the disability according to the number of "incapacitating 
episodes" suffered per year.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2010).  A 20 percent rating is warranted where IVDS 
results in incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months and 
a 40 percent rating is warranted where IVDS results in 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  An "incapacitating episode" is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. Id. at Note (1).  In this case, 
however, the November 2004 VA examiner specifically indicated the 
Veteran did not have IVDS.  Furthermore, although the November 
2004 VA examination noted that the Veteran had incapacitation 
about six times during the past 12 months for a total of 30 days 
(a little over four weeks), there is no evidence of 
incapacitating episodes with physician prescribed bed rest as 
described in the regulations.  

In sum, no arguably applicable diagnostic code would result in a 
higher rating for the Veteran's disability for the reasons 
discussed in detail above for this time period.

Between January 23, 2006 and December 9, 2008

The Board notes that the Veteran receives treatment for his 
service-connected spondylosis with disc narrowing of the L4-5 
from a private physician.  A private treatment record dated in 
January 2006 reveals that the Veteran complained of right sided 
low back pain, which radiated into the posterior thigh.  His 
symptoms were aggravated with lifting, bending forward, sitting 
for prolonged periods and leaning over for prolonged periods (he 
works on cars).  His symptoms would improve when he would lie on 
his back.  The Veteran denied bowel or bladder changes and groin 
pain.  Lumbar flexion was limited to 50 degrees and extension was 
limited to 10 degrees. 

The Board finds that between January 23, 2006 and December 8, 
2009 the evidence of record shows that the Veteran's spondylosis 
with disc narrowing of the L4-5 does not warrant a rating higher 
than 20 percent.  The manifestations of the Veteran's low back 
disability do not more closely approximate limitation of forward 
flexion of the thoracolumbar spine of 30 degrees or less and 
there is no evidence that the Veteran has favorable ankylosis of 
the thoracolumbar spine.  In this regard, the Veteran's private 
physician did not characterize the Veteran's low back disability 
with favorable or unfavorable ankylosis.  The Board notes that 
for VA compensation purposes, fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  See 4.71a, note 5.  The medical records reveal that 
the Veteran has some range of motion of the thoracolumbar spine, 
although it is limited to 50 degrees flexion and 10 degrees of 
extension.  Accordingly, the evidence of record does not more 
closely approximate favorable ankylosis of the thoracolumbar 
spine or flexion of the thoracolumbar spine of 30 degrees or 
less, even considering additional loss of motion based on 
repetitive use due to pain.

Furthermore, the evidence between January 23, 2006 and December 
9, 2008 does not reveal any objective evidence of neurological 
abnormalities due to the Veteran's low back disability to include 
bowel or bladder problems.  The January 2006 private treatment 
record reveals that the Veteran complained of low back pain 
radiating into his right thigh; however, after conducting 
neurological evaluation, the clinician did not provide a 
diagnosis of a neurological disorder.

Other potential applicable diagnostic codes were considered.  
Under Diagnostic Code 5243, for intervertebral disc syndrome 
(IVDS), a 40 percent rating is warranted where IVDS results in 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  In this case, however, there is 
no medical evidence to support a finding of IVDS or 
incapacitating episodes with physician prescribed bed rest as 
described in the regulations.  See id. at Note (1).

In conclusion, no arguably applicable diagnostic code would 
result in a rating higher than 20 percent for the Veteran's 
disability for the reasons discussed in detail above for this 
time period.

As of December 9, 2008

A December 2008 VA examination report reveals that the Veteran 
reported he had been injected three times in the low back with 
epidural steroids which have helped the pain.  He did not wear a 
back brace and he was able to walk unaided.  He does not use any 
devices for his back disorder.  The Veteran complained of pain, 
weakness, stiffness, fatigability and lack of endurance in the 
lumbar spine.  He denied having flare-ups.  He reported chronic 
daily discomfort, which were aggravated by activities of daily 
living such as sitting, standing and walking.  The Veteran denied 
additional limitation of motion or functional impairment during 
the daily flare-ups.  He denied weight loss, fevers, malaise, 
dizziness, visual disturbances, bladder complaints, bowel 
complaints or erectile dysfunction due to a lumbar spine 
condition.  The examiner noted that the Veteran's erectile 
dysfunction is psychogenic in origin based on a note from his 
physician.  The examiner determined that Veteran was able to 
perform activities of daily living such as walking, transferring, 
eating, grooming, bathing, toileting and dressing without 
difficulty, except for as noted above.  

Examination of the thoracolumbar spine reveals flexion was 
limited to 20 degrees, extension was limited to 20 degrees, 
lateral flexion was limited to 20 degrees bilaterally and 
rotation was limited to 20 degrees bilaterally.  The Veteran 
complained of pain on motion with all range of motion maneuvers.  
The pain was centered in the right buttock and right lumbar area.  
The examiner found no objective clinical evidence that function 
was additionally limited by pain, fatigue, weakness, 
incoordination or lack of endurance.  Subjective pain appeared to 
have had the greatest functional impact in all cases.  The 
Veteran's gait was normal.  Straight leg raises were negative.  
Muscle strength was five out of five with fair effort.  
Neurosensory was intact distally to all digits of the lower 
extremities.  Deep tendon reflexes were equal bilaterally to the 
knee and ankle.

The August 2010 Board hearing transcript reveals that the Veteran 
testified that he receives steroid injections in his back and 
without these injections he can hardly move.  Hearing Transcript 
at 10.  He reported that he is limited to lifting 15 to 20 pounds 
at the most due to his back disorder.  The Veteran cannot bend 
over to pick thing up, but he can squat.  He can no longer ride a 
bicycle due to his back pain and he cannot stand in one position 
for a long period of time.  The Veteran testified that when he 
has back pain he sleeps in a fetal position to ease the pain.

Based on the evidence of record, the most pertinent of which was 
discussed above, the Board finds that as of December 8, 2008 the 
Veteran's spondylosis with disc narrowing of the L4-5 does not 
warrant a rating higher than 40 percent as the manifestations of 
the Veteran's low back disability do not more closely approximate 
unfavorable ankylosis of the entire thoracolumbar spine.  In this 
regard, the VA examiner did not characterize the Veteran's low 
back disability with favorable or unfavorable ankylosis.  The 
Board notes that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar spine 
or the entire spine is fixed in flexion or extension and the 
ankylosis results in one or more stated conditions.  See 4.71a, 
note 5. The medical records reveal that the Veteran has some 
range of motion of the thoracolumbar spine, although it is 
limited to 20 degrees flexion and 20 degrees of extension 
considering pain with repetitive motion.  Accordingly, the 
evidence of record does not more closely approximate unfavorable 
ankylosis of the thoracolumbar spine, even considering additional 
loss of motion based on repetitive use due to pain.

The Board has also considered whether the Veteran is entitled to 
a separate disability rating or a higher disability rating under 
other Diagnostic Codes.  The VA examiner in December 2008 noted 
that the Veteran did not have any objective neurological 
abnormalities to include visual disturbance, dizziness, bladder 
or bowel disorders.  In addition, the examiner determined that 
the Veteran's erectile dysfunction was psychogenic in origin and 
not due to his low back disorder based on a private physician 
notation.  Therefore, the Veteran is not entitled to a separate 
rating for a neurological disorder due to his service-connected 
spondylosis with disc narrowing of the L4-5.  
 
Under Diagnostic Code 5243, for IVDS, a 60 percent rating is 
warranted where IVDS results in incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months. 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  The medical evidence does 
not support a finding of IVDS or incapacitating episodes with 
physician prescribed bed rest as described in the regulations.  
See id. at Note (1).

In sum, the disability criteria for spine disorders would not 
result in a higher rating for the Veteran's low back disability 
for the reasons discussed in detail above.  Here, there is no 
reasonable doubt that could be resolved in his favor.  The Board 
has considered all potentially applicable diagnostic codes and 
finds no alternative code that would warrant a higher rating.

With respect to whether the Veteran's service-connected 
spondylosis with disc narrowing of the L4-5 should be referred 
for extraschedular consideration, the evidence does not show such 
an exceptional disability picture that the available schedular 
evaluation for the service-connected spondylosis with disc 
narrowing of the L4-5 is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's service-
connected low back disability with the established criteria found 
in the rating schedule for degenerative arthritis of the spine 
shows that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The record shows that the 
Veteran's low back disability has affected his employment.  The 
Veteran is currently retired; however, his previous employer 
changed his job from working with cargo to an office setting.  
Hearing Transcript at 13.  The Board concludes that the evidence 
shows that his service-connected spondylosis with disc narrowing 
of the L4-5 does not cause marked interference with his 
employment that is not already contemplated in the assigned 
rating criteria.  Furthermore, the medical record does not show 
that the Veteran's low back disability has necessitated frequent 
periods of hospitalization during the appeal period or otherwise 
rendered impracticable the regular schedular standards for rating 
such disability.  Under these circumstances, and in the absence 
of factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

















      (CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected carpal tunnel syndrome of the right 
hand prior to December 9, 2008 is denied.

2.  Entitlement to an initial disability rating of 20 percent for 
service-connected carpal tunnel syndrome of the right hand as of 
December 9, 2008 is granted.

3.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected carpal tunnel syndrome of the left 
hand prior to December 9, 2008 is denied.

4.  Entitlement to an initial disability rating of 30 percent for 
service-connected carpal tunnel syndrome of the left hand as of 
December 9, 2008 is granted.

5.  Entitlement to an initial disability rating in excess of 10 
percent prior to January 23, 2006, 20 percent from January 23, 
2006 to December 9, 2008 and 40 percent as of December 9, 2008 
for service-connected spondylosis with disc narrowing of the L4-5 
is denied.




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


